DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracey et al. “Custom 3D-Printed Total Talar Prostheses Restore Normal Joint Anatomy Throughout the Hindfoot” in view of Wiebe et al. (WO2014/036551).
As to claim 1, Tracey et al discloses a method for printing a talus implant comprising scanning a joint for a damaged talus; scanning a contralateral joint for healthy talus; obtaining dimensions for a talus based the initial scan (see Methods section page 40, CT scans of affected limb or contralateral hindfoot); inverting the data from the contralateral talus using CAD software (see Fig. 1, Methods section page 40) and printing the talus based on the dimensions (see method page 40). Tracey et al. further states the combination of using contralateral CAD inversion with EBM (electron beam melting) to create the talus provided corrected talar height and tilt (see conclusion page 47). 
Tracey et al. fails to teach comparing the computed talus with a pre-set of dimensions in a database as required by claim 1. 
Wiebe et al. discloses technology used to make a patient specific implant (see abstract). The technology includes providing a database with implant designs and matching an implant design with a patient’s data (see 0012, 0013, Fig. 1). Medical imaging is used to create a 3D model of the patient’s bone using CAD. The process provides more accurate implant and bone matching which can prevent post-operative pain, blood loss and soft tissue risks (see 0003).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Tracey et al. to include the system disclosed by Wiebe where a database of dimensions are used to obtain dimensions for the printed implant. One would have been motivated to do so since both are directed to printing implants based on data where Wiebe further teaches using a database of presets provides more accurate implants without post-operative issues. 
As to claim 2, the scan can be of the talar (see Tracey et al. method).
As to claim 3, the scan can be the inverted dimensions of the contralateral (see Tracey method). 
As to claim 4, the dimensions that most closely match the dimensions of the scan are used (see 00127 of Wiebe et al.).
As to claim 5, the patient demographic information can be used to determine the appropriate implant (see 0076, 00126 of Wiebe et al.).
As to claims 6, 7 and 9, the dimensions ca be based on the overall length or width (see methods of Tracey).
As to claim 8, the measurement can be based on the neck (see Tracey method).
As to claim 10, the talus is scanned (as method section of Tracey).
As to claim 11, Tracey modified by Wiebe et al. discloses a system for scanning a talus joint which comprises a computer with at least one microprocessor (see 0052 of Wiebe) ; a database with different bone implants having different dimensions (see 0011-0012, 0040-0044 of Wiebe); a scanner in communication with the computer (see 0056); computer configured to provide a mirror image (see 0181-0182 of Wiebe) to create a pre-set of dimensions and comprises to the database to determine which bone is selected for printings (see 0184 of Wiebe). 
As to claim 12-14, the computer includes preset tolerance for matching (see 005-007, 0075 of Wiebe)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715